
	
		II
		110th CONGRESS
		1st Session
		S. 1044
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2007
			Mr. Biden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To improve the medical care of members of the Armed
		  Forces and veterans, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Effective Care for the Armed
			 Forces and Veterans Act of 2007.
		2.Prohibition on
			 competitive sourcing of certain activities at medical facilities of the
			 Department of Defense
			(a)FindingsCongress
			 finds the following:
				(1)The health and
			 recovery of wounded members of the Armed Forces may be risked by competitive
			 sourcing of services at military medical facilities.
				(2)The provision of
			 medical services to members and former members of the Armed Forces who were
			 injured while serving in Operation Iraqi Freedom or Operation Enduring Freedom
			 is a basic service that is the responsibility of the Government and any
			 disruption is unacceptable when it risks the health of veterans and members of
			 the Armed Forces.
				(3)The Department of
			 Defense has attempted to implement competitive sourcing of services at military
			 medical facilities despite the fact that doing so provides no improvement in
			 the efficiency or effectiveness of such services.
				(b)Prohibition on
			 initiation of competitive sourcing activities at medical facilities of
			 Department of Defense during period of major military conflict
				(1)In
			 generalExcept as provided in paragraph (2), during a period in
			 which the Armed Forces are involved in a major military conflict, the Secretary
			 of Defense shall not take any action under the Office of Management and Budget
			 Circular A–76 or any other similar administrative regulation, directive, or
			 policy—
					(A)to subject work
			 performed by an employee of a medical facility of the Department of Defense or
			 employee of a private contractor of such a medical facility to public-private
			 competition; or
					(B)to convert such
			 employee or the work performed by such employee to private contractor
			 performance.
					(2)Exception to
			 prevent negative impact on provision of servicesParagraph (1)
			 shall not apply to any action at a medical facility of the Department of
			 Defense if the Secretary of Defense certifies to Congress that not initiating
			 such action during such period would have a negative impact on the provision of
			 services at such military medical facility.
				(c)Study on
			 competitive sourcing activities at medical facilities of Department of
			 DefenseThe Comptroller General of the United States shall assess
			 the efficiency and advisability of subjecting work performed by an employee of
			 a medical facility of the Department of Defense or a private contractor of such
			 a medical facility to public-private competition, or converting such employee
			 or the work performed by such employee to private contractor performance, under
			 the Office of Management and Budget Circular A–76 or any other similar
			 administrative regulation, directive, or policy.
			3.Minimum budget
			 for medical services of the Armed Forces during period of major military
			 conflict
			(a)FindingsCongress
			 finds the following:
				(1)Pressure to
			 reduce the budget for the medical services of the Department of Defense has
			 contributed to many of the current problems at Walter Reed Army Medical
			 Center.
				(2)It is
			 inappropriate to reduce the budget for medical services of the Department of
			 Defense or the Department of Veterans Affairs while such services are needed to
			 treat members of the Armed Forces or veterans who were wounded in Iraq and
			 Afghanistan.
				(b)Minimum budget
			 for medical services
				(1)In
			 generalExcept as provided in paragraph (2), if the Armed Forces
			 are involved in a major military conflict at the time the President submits the
			 budget for a fiscal year to Congress, the President shall not include in that
			 budget a total aggregate amount allocated for medical services for the
			 Department of Defense and the Department of Veterans Affairs that is less than
			 the total aggregate amount allocated for such purposes in the budget submitted
			 by the President to Congress for the previous fiscal year.
				(2)ExceptionParagraph
			 (1) shall not apply if the President—
					(A)certifies to
			 Congress that submitting a total aggregate amount allocated for medical
			 services for the Department of Defense and the Department of Veterans Affairs
			 that is less than that required under paragraph (1) is in the national
			 interest; and
					(B)submits to
			 Congress a report on the reasons for the reduction described by subparagraph
			 (A).
					4.Limitation on
			 implementation of recommendation to close Walter Reed Army Medical
			 Center
			(a)FindingsCongress
			 finds the following:
				(1)The final
			 recommendations of the Defense Base Closure and Realignment Commission under
			 the 2005 round of defense base closure and realignment include recommendations
			 to close Walter Reed Army Medical Center and to build new, modern facilities at
			 the National Naval Medical Center at Bethesda and at Fort Belvoir to improve
			 the overall quality of and access to health care for members of the Armed
			 Forces.
				(2)These
			 recommendations include the transfer of medical services from the Walter Reed
			 Army Medical Center to the National Naval Medical Center at Bethesda and at
			 Fort Belvoir, but they do not adequately provide for housing for the families
			 of wounded members of the Armed Forces who will receive treatment at such new
			 facilities.
				(3)The recommended
			 closure of the Walter Reed Army Medical Center has impaired the ability of the
			 Secretary of Defense to attract the personnel required to provide proper
			 medical services at such medical center.
				(b)Limitation on
			 implementation of recommendationsThe Secretary of Defense shall
			 not take any action to implement the recommendations of the Defense Base
			 Closure and Realignment Commission under the 2005 round of defense base closure
			 and realignment relating to the transfer of medical services from Walter Reed
			 Army Medical Center to the National Naval Medical Center at Bethesda and at
			 Fort Belvoir during the period beginning on the date of the enactment of this
			 Act and ending on the date that is 60 days after the date on which Congress
			 receives the plan required under subsection (c).
			(c)Plan
			 requiredNot later than one year after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to Congress a plan that
			 includes an assessment of the following:
				(1)The feasibility
			 and advisability of providing current or prospective employees at Walter Reed
			 Army Medical Center a guarantee that their employment will continue in the
			 Washington, DC, metropolitan area for more than two years after the date on
			 which Walter Reed Army Medical Center is closed.
				(2)Detailed
			 construction plans for new medical facilities and family housing at the
			 National Naval Medical Center at Bethesda and at Fort Belvoir to accommodate
			 the transfer of medical services from Walter Reed Army Medical Center to the
			 National Naval Medical Center at Bethesda and at Fort Belvoir.
				(3)The costs,
			 feasibility, and advisability of completing all of the construction planned for
			 the transfer of medical services from Walter Reed Army Medical Center to the
			 National Naval Medical Center at Bethesda and at Fort Belvoir before any
			 patients are transferred to such new facilities from Walter Reed Army Medical
			 Center as a result of the recommendations of the Defense Base Closure and
			 Realignment Commission under the 2005 round of defense base closure and
			 realignment.
				5.Improving case
			 management services for members of the Armed Forces
			(a)FindingsCongress
			 makes the following findings:
				(1)Case managers are
			 important for scheduling appointments and making sure recovering servicemembers
			 get the care they need.
				(2)Many case
			 managers are overwhelmed by the large number of wounded members of the Armed
			 Forces returning from deployment in Iraq and Afghanistan.
				(3)Regular contact
			 between health care providers and members of the Armed Forces returning from
			 deployment is important for the diagnosis of post traumatic stress disorder in
			 such members.
				(4)It is
			 inappropriate to require a wounded member of the Armed Forces or a family
			 member of such member to provide a photo or a medal from deployment in Iraq or
			 Afghanistan to prove that such member served in and was injured from such
			 deployment.
				(5)Case managers are
			 well qualified to assist recovering servicemembers and their families with the
			 disability evaluation system and discharge procedures of the Department of
			 Defense.
				(b)Case
			 managers
				(1)In
			 generalThe Secretary of Defense shall assign at least one case
			 manager for every 20 recovering servicemembers to assist in the recovery of
			 such recovering servicemember.
				(2)Minimum
			 contactThe Secretary of Defense shall ensure that case managers
			 contact each of their assigned recovering servicemembers not less than once per
			 week.
				(3)TrainingThe
			 Secretary of Defense shall ensure that case managers of the Department of
			 Defense are familiar with the disability and discharge system of the Department
			 of Defense and that such case managers are able to assist recovering
			 servicemembers complete necessary and related forms.
				(c)Recovering
			 servicememberIn this section, the term recovering
			 servicemember means a member of the Armed Forces, including a member of
			 the National Guard or a Reserve, who is undergoing medical treatment,
			 recuperation, or therapy, or is otherwise in medical hold or holdover status,
			 for an injury, illness, or disease incurred or aggravated while on active duty
			 in the Armed Forces.
			6.Screening for
			 traumatic brain injury
			(a)FindingsCongress
			 finds the following:
				(1)Many of the
			 members of the Armed Forces deployed in Iraq and Afghanistan have brain
			 injuries.
				(2)In many cases,
			 such injuries are not diagnosed because there is no external indication of such
			 injury.
				(3)The Secretary of
			 Veterans Affairs carries out programs to screen all recent combat veterans for
			 traumatic brain injury; the Secretary of Defense does not do so.
				(b)Screening
			 requiredThe Secretary of Defense shall screen every member of
			 the Armed Forces returning from deployment in Operation Iraqi Freedom or
			 Operation Enduring Freedom for traumatic brain injury upon the return of each
			 such member.
			(c)Studies on
			 treating traumatic brain injury as presumptive condition for disability
			 compensation
				(1)Study by
			 Secretary of Defense
					(A)In
			 generalThe Secretary of Defense shall conduct a study on the
			 feasability and advisability of treating traumatic brain injury as a
			 presumptive condition for members of the Armed Forces who served in Operation
			 Iraqi Freedom or Operation Enduring Freedom for the qualification for
			 disability compensation under laws administered by the Secretary of
			 Defense.
					(B)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to Congress a report on the results of the study
			 required by subparagraph (A).
					(2)Study by
			 Secretary of Veterans Affairs
					(A)In
			 generalThe Secretary of Veterans Affairs shall conduct a study
			 on the feasability and advisability of treating traumatic brain injury as a
			 presumptive condition for veterans who served as members of the Armed Forces in
			 Operation Iraqi Freedom or Operation Enduring Freedom for the qualification for
			 disability compensation under laws administered by the Secretary of Veterans
			 Affairs.
					(B)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall submit to Congress a report on the results of the
			 study required by subparagraph (A).
					(3)Study by
			 Director of National Institutes of Health
					(A)In
			 generalThe Director of the National Institutes of Health shall
			 conduct a study on traumatic brain injury, including the detection of traumatic
			 brain injury and the measurement and classification of the severity of
			 traumatic brain injury.
					(B)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Director
			 of the National Institutes of Health shall submit to Congress a report on the
			 results of the study required by subparagraph (A).
					7.Requiring
			 medical records management systems of Department of Defense to communicate with
			 medical records management systems of Department of Veterans Affairs
			(a)FindingsCongress
			 makes the following findings:
				(1)The electronic
			 transfer of medical records of members of the Armed Forces from the medical
			 records management systems of the Department of Defense to the medical records
			 management systems of the Department of Veterans Affairs would be
			 prudent.
				(2)The Department of
			 Veterans Affairs has been a leader in the implementation of electronic medical
			 records management systems.
				(b)Electronic
			 communication between medical records management systems required
				(1)In
			 generalNot later than two years after the date of the enactment
			 of this Act, the Secretary of Defense shall ensure that the medical records
			 management systems of the Department of Defense are capable of transmitting
			 medical records to and receiving medical records from the medical records
			 management systems of the Department of Veterans Affairs electronically.
				(2)Initiation of
			 activitiesNot later than one year after the date of the
			 enactment of this Act, the Secretary of Defense shall begin any activities
			 required to meet the requirements of paragraph (1).
				8.Department of
			 Veterans Affairs assessment of long-term care needs of veterans
			(a)FindingsCongress
			 makes the following findings:
				(1)Multiple studies
			 show that, in the next five years, the Department of Veterans Affairs will add
			 hundreds of thousands of new veterans to the medical records management systems
			 of the Department of Veterans Affairs.
				(2)During such
			 period, many veterans will have multiple medical care needs caused by complex
			 medical conditions.
				(b)Assessment of
			 long-term care needsThe Secretary of Veterans Affairs shall
			 assess the current ability of the Department of Veterans Affairs to meet
			 long-term care needs of veterans during the 50-year period that begins on the
			 date of the enactment of this Act.
			(c)Determination
			 of actions required To meet long-term care needsThe Secretary of
			 Veterans Affairs shall determine what actions are required to ensure that the
			 needs described in subsection (b) are satisfied.
			(d)Report
			 requiredNot later than one year after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall submit to Congress a
			 report on the assessment required in subsection (b) and the determination
			 required in subsection (c).
			
